Citation Nr: 0911777	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO, inter 
alia, denied the Veteran's claims for service connection for 
a low back disorder and for a TDIU.  In January 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2006, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2006.

In August 200, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

In November 2007, the Board remanded the Veteran's claims to 
the RO via the Appeals Management Center (AMC) for further 
action, to include additional development of the evidence.  
After completing the requested development, the RO/AMC 
continued the denials of the claims (as reflected in a 
November 2008 supplemental SOC (SSOC)) and returned the 
appeal to the Board for further consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify 
the Veteran when further action, on his part, is required. 




REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters. 

During the Veteran's May 2008 VA examination, he reported 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  During a previous examination 
unrelated to the claims now on appeal, in May 2003, the 
Veteran reported that he was eligible for SSA benefits 
because of his back disability.  

Documents of record indicate that the Veteran receives 
disability benefits from the SSA.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file 
a copy of SSA's determination on the Veteran's claim, as well 
as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

The record also reflects that there may be outstanding VA 
medical records pertinent to the claims on appeal.  In this 
regard, the Veteran has been treated at the VA Medical Center 
(VAMC) in St. Louis, Missouri for a number of years.  While 
the claims file currently includes outpatient treatment 
records from the St. Louis VAMC until June 2007, more recent 
records have not been obtained.   The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain all outstanding records of treatment and/or 
evaluation of the Veteran from the above-named facility, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  During the Veteran's Board hearing, he testified 
that he was hospitalized for back pathology in the 1970s at 
the Wayne County Memorial Hospital.  However, it does not 
appear that the Veteran has furnished these records 
authorization for VA to obtain relevant records from that 
facility.  Hence, the Veteran should be asked to provide 
information and authorization necessary to request these 
records.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  


Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the St. Louis 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran, from June 2007 to the present/  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should specifically 
request that the Veteran provide 
information and authorization necessary to 
request hospitalization records from the 
Wayne County Memorial Hospital for back 
pathology in the 1970s.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to particularly 
include the Wayne County Memorial Hospital 
records referenced above, as appropriate-
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

